Citation Nr: 1242487	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  03-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active military service from December 1964 to December 1966. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

As support for this claim of entitlement to service connection for hypertension, also as support for other claims for service connection for coronary artery disease (CAD) and for a higher initial rating for his PTSD, the Veteran testified at a hearing at the RO in November 2004 before a local Decision Review Officer (DRO). 

In June 2009, the Board denied his claim for an initial rating higher than 50 percent for his PTSD, but remanded his remaining claims for service connection for hypertension and CAD (ischemic heart disease (IHD)) - including secondary to the PTSD, to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development, in particular, included having him undergo another VA compensation and pension examination for additional medical comment on the likelihood his service-connected PTSD had either caused or aggravated his hypertension and CAD.

He had this requested VA compensation examination in August 2009, and after considering the VA examiner's medical opinion, the AMC issued a supplemental statement of the case (SSOC) in November 2010 continuing to deny these remaining claims for hypertension and CAD.  Still additional medical comment was needed before deciding these remaining claims on appeal, however, so the Board again remanded them to the RO via the AMC in August 2011.

In a March 2012 rating decision since issued, the RO granted service connection for IHD (CAD) as presumptively related to the Veteran's presumed exposure to herbicides (specifically, the dioxin in Agent Orange) during his service in Vietnam.  An initial 30 percent rating was assigned retroactively effective from November 8, 2001, the date of receipt of this claim, but a higher 60 percent rating assigned effective August 17, 2009, and an even higher 100 percent rating assigned as of June 17, 2010.  As well, special monthly compensation (SMC) was granted as of that same date, June 17, 2010, based on the Veteran being housebound.  Also established as of June 17, 2010, was his basic eligibility to Dependents' Educational Assistance (DEA).  He has not since, in response, separately appealed either the ratings or effective date assigned for his IHD.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So the only claim remaining on appeal concerns whether he also is entitled to service connection for his hypertension.

He had the most recent VA compensation examination concerning this claim for hypertension in November 2011, following and as a result of the Board's August 2011 remand.  Still additional medical comment is required prior to deciding this remaining claim, however.  Consequently, the Board must once again remand this claim to the RO via the AMC.


REMAND

This claim was initially predicated entirely on the notion that the hypertension is secondary to the service-connected PTSD.  But, as already alluded to, service connection also since has been granted for IHD (CAD).

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in claims for secondary service connection, VA must determine whether the claimed disorder is "caused by" or "due to" the service-connected disability and/or whether the claimed disorder is "aggravated by" the service-connected disability. 

At the conclusion of the most recent November 2011 VA compensation examination, the examiner diagnosed hypertension and CAD.  He commented that the Veteran's PTSD had been diagnosed about 30 years prior and that the hypertension and CAD, in comparison, were diagnosed much more recently in 2001 when the Veteran had had a coronary artery bypass graft (CABG) procedure.  The examiner indicated the Veteran is a smoker and social drinker and has high cholesterol, for which he is taking medication.  The examiner therefore seemingly disassociated the hypertension from the service-connected PTSD in light of these other factors commonly accepted as more likely causes of hypertension.

The VA examiner did not specifically address whether the Veteran's hypertension has been aggravated by his PTSD, however, and even was a bit non-specific about whether any causal relationship exists between the PTSD and hypertension.  This is problematic because, to reiterate, two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by"" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).  Also, the record indicates that PTSD was diagnosed during a June 2002 VA examination, so just approximately 9 years before that November 2011 VA compensation examination rather than the 30 years earlier that apparently was mistakenly mentioned, which instead would date the initial diagnosis back to around 1981 .  Indeed, VA did not even first adopt the PTSD nomenclature until around that earlier point in time, in 1980 or thereabouts, so before then did not even acknowledge this condition's existence.

One must also consider that, since that November 2011 VA compensation examination, service connection has been additionally granted for IHD in the RO's March 2012 decision.  And VA regulation recognizes that hypertension is an early symptom long preceding the development of other diseases in their more obvious forms, including arteriosclerosis and organic heart disease.  38 C.F.R. § 3.309(a).  Medical comment is also now needed, then, concerning whether the additionally service-connected IHD, even if not causing, is alternatively aggravating the hypertension.  When deciding claims for service connection, VA adjudicators must consider all potential bases of entitlement, regardless of whether expressly raised or, instead, otherwise suggested by the record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Accordingly, this claim for hypertension is again REMANDED for the following additional development and consideration:

1.  Return the claims file to the November 2011 VA compensation examiner for supplemental comment (i.e., an addendum opinion) regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD, even if not causing his hypertension, nonetheless is aggravating it - meaning chronically or permanently exacerbating the hypertension.  This examiner already seemingly has ruled out the notion that the PTSD caused the hypertension, but still needs to comment on the alternative possibility the PTSD instead is chronically aggravating the hypertension since this, too, is a viable basis of establishing entitlement to secondary service connection.


As well, since the Veteran's ischemic heart disease (IHD) now also is a service-connected disability, the examiner needs to additionally comment on the likelihood (very likely, as likely as not, or unlikely) this IHD is causing or, if not, aggravating the hypertension.

The examiner must discuss the underlying rationale for his/her medical opinion, if necessary citing to specific evidence in the file.  So, prior to commenting, the examiner should review the claims file, including the previous medical opinions of record and this and all prior remands.  If necessary, the examiner should also review pertinent medical literature discussing the potential relationship between PTSD and hypertension, e.g., http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/ and PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health,asp. 

If, for whatever reason, the November 2011 VA examiner is unavailable to provide this addendum opinion, then have someone else comment that is qualified to make these necessary determinatioins.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

2.  Ensure this supplemental opinion, whoever provides it, is responsive to both the question of whether the 
service-connected disabilities have caused OR aggravated the hypertension.  If not, take corrective action to avoid another remand.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

3.  Then readjudicate this claim for hypertension in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 
_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


